DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species 1, according to Fig. 1-2 and drawn to a system including a valve having an actuation button and cup-spring walls that flex over projections on the actuation button within the cavity of a body of a stop et al;
Species 2, according to Fig. 3-5 and drawn to a system including a toggle and a container having a vent in the container wall et al;
Species 3, according to Fig. 6 and drawn to a system including a cup removably received in a body shaped to receive the cup et al;
Species 4, according to Fig. 7-8c and drawn to a container without a vent and removably receiving a vessel et al;
Species 5, according to Fig. 9 and drawn to a cup having a valve for engaging with a container body for pumping product et al;
Species 6, according to Fig. 10-12 and drawn to a system including a dispenser having a base and plunger et al;
Species 7, according to Fig. 13 and drawn to a system including a pump attached to a container having a cup holder and the pump configured to dispense product out of a container and into a cup seated in the cup holder et al
Species 8, according to Fig. 14-16 and drawn to a system including a dispensing ring et al;
Species 9, according to Fig. 17 and drawn to a system including a washing machine into which a container having a sealed opening may be inserted et al;
Species 10, according to Fig. 18-19 and drawn to a system including a wall mounted dispenser configured to pierce a container et al;
Species 11, according to Fig. 20-21 and drawn to a system including a collapsible/expandable container et al;
Species 12, according to Fig. 22-24 and drawn to a system including a dispenser cup and drip tray et al;
Species 13, according to Fig. 22-24 and drawn to a system including a dispenser cup and drip tray et al;
Species 14, according to Fig. 27 and drawn to a system including a soap receptacle and a configured to produce a soap mixture in response to a user selection of desired product strength et al;
Species 15, according to Fig. 31 and drawn to a system including a traditional press-tap system including a vent path through a body connected to a clip tube et al;
Species 16, according to Fig. 32-34 and drawn to a system including a container having a blow in vent path et al;
Species 17, according to Fig. 35-36 and drawn to a system including a chamber body and chamber cap and removable dispensing ball et al;
Should Applicant elect Species 2, Applicant is further required to elect a sub-species from the following:
Sub-Species 1, according to [0050] and drawn to a toggle that rotates the body of the dispensing system;
Sub-Species 2, according to [0051] and drawn to an on/off toggle that rotates a component within a body of the dispensing system such that fluid is stopped from flowing into the body when the toggle is in an off position;
Sub-Species 3, according to [0051] and drawn to an on/off toggle that rotates a component between a body of the dispensing system and a container opening such that fluid is stopped from flowing into the body when the toggle is in an off position;
Should Applicant elect Species 3, Applicant is further required to elect a sub-species from the following:
Sub-Species 4, according to [0053] and Fig. 6 and drawn to a cup including a lip about an opening of the cup;
Sub-Species 5, according to [0053] and Fig. 6 and drawn to a cup including a wings about an opening of the cup;
Sub-Species 6, according to [0053] and Fig. 6 and drawn to a cup including a bayonet attachment for attaching the cup to the body;
Sub-Species 7, according to [0053] and Fig. 6 and drawn to a cup including a threads for attaching the cup to the body;
Should Applicant elect Species 11, Applicant is further required to elect a sub-species from the following:
Sub-Species 8, according to Fig. 20 and drawn to a container omitting bellows;
Sub-Species 9, according to Fig. 20 and drawn to a container having bellows;
Should Applicant elect Species 12, Applicant is further required to elect a sub-species from the following:
Sub-Species 10, according to Fig. 23 and drawn to a cup having a pour feature;
Sub-Species 11, according to Fig. 24 and drawn to a cup having a hydrophobic texture;
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there is no generic claim.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
In this particular case, the species require at least: different search queries including at least the aforementioned mutually exclusive features.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species and sub-species even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information and belief, expects the correspondence to be mailed or transmitted in the normal course of business by another no later than the date indicated. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available 

/R.A.G/Examiner, Art Unit 3754  

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        03/10/2022